



Exhibit 10.5


STOCK APPRECIATION RIGHTS AGREEMENT
(STOCK SETTLED)


This STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”), dated as of May
10, 2018 (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), and Anders Gustafsson (the “Participant”),
relating to a stock appreciation right granted under the Zebra Technologies
Corporation 2015 Long-Term Incentive Plan, as amended (the “Plan”). Capitalized
terms used in this SAR Agreement without definitions shall have the meanings
ascribed to such terms in the Plan.
1.
Grant of Stock Appreciation Right.

(a)
Grant. Subject to the provisions of this SAR Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date a stock appreciation right (the “SAR”) covering _______ shares (the
“SAR Shares”) of the Company’s Class A Common Stock, $0.01 par value per share
(the “Stock”), at a price of $_____ per share (the “SAR Price”). The SAR is not
issued in tandem with an Option. This SAR Agreement shall be null and void
unless the Participant accepts this SAR Agreement by either (i) electronically
accepting this SAR Agreement through the Company’s electronic delivery and
acceptance process operated by e*Trade or (ii) executing this SAR Agreement in
the space provided below and returning it to the Company, in each case not later
than June 29, 2018.

(b)
Term of the SAR. Unless the SAR terminates earlier pursuant to other provisions
of the SAR Agreement, the SAR shall expire at 5:00 p.m., Central Time, on the
seventh (7th) anniversary of the Grant Date (the “Expiration Date”).

(c)
Nontransferability. The SAR shall be nontransferable, except by will or the laws
of descent and distribution, or as otherwise permitted under the Plan.

2.
Vesting of the SAR.

(a)
General Vesting Rule. Prior to the Expiration Date, the SAR shall become and be
exercisable as follows:



1



--------------------------------------------------------------------------------





Exhibit 10.5


Vesting Date Anniversary    Percentage of SAR Exercisable
Prior to the first anniversary    0%
of the Grant Date
On and after the first anniversary    25%
of the Grant Date
On and after the second anniversary    25%
of the Grant Date, an additional
On and after the third anniversary    25%
of the Grant Date, an additional
On and after the fourth anniversary    25%
of the Grant Date, an additional
    
provided, however, except as otherwise provided for under this SAR Agreement,
the Participant must remain employed by the Company or any Subsidiary
continuously through the applicable vesting dates.
(b)
Additional Vesting Rules. Notwithstanding Section 2(a) or the Employment
Agreement between the Company and the Participant effective as of September 4,
2007, as amended (the “Employment Agreement”), and unless otherwise determined
by the Board of Directors of the Company or the Compensation Committee of the
Board of Directors, the SAR shall be subject to the following additional vesting
rules in the following circumstances:

a.Death or Disability. In the event the Participant’s employment with the
Company is terminated due to Participant’s death or Disability, any unvested
portion of the SAR as of the effective date of the Participant’s termination of
employment shall immediately become fully vested and exercisable as of 5:00
p.m., Central Time, on the effective date of the Participant’s termination of
employment, and, together with any unexercised vested portion of the SAR, shall
remain exercisable until the earlier of:
i.5:00 p.m., Central Time, on the Expiration Date; or
ii.
5:00 p.m., Central Time, on the date that is one (1) year after the effective
date of the Participant’s termination of employment due to the Participant’s
death or Disability.

“Disability” shall occur if the Participant is deemed disabled under the terms
of Participant’s Employment Agreement. In the event of the Participant’s death,
the Participant’s beneficiary or estate may exercise all or any portion of the
vested SAR.
b.Retirement, Good Reason or Termination by the Company other than for Cause. In
the event the Participant’s employment with the Company is terminated due to
Participant’s Retirement, or by reason of the Participant’s resignation for Good
Reason, or by the Company other than for Cause, the number of SAR Shares that
shall be vested and exercisable as of 5:00 p.m., Central Time, on the effective
date of the


2



--------------------------------------------------------------------------------





Exhibit 10.5


Participant’s termination of employment shall equal the number obtained by (A)
multiplying the total number of SAR Shares granted as of the Grant Date under
Section 1(a) by a fraction, the numerator of which is the number of days from
but excluding the Grant Date and to and including the effective date of the
Participant’s termination of employment, and the denominator of which is 1,461
and (B) subtracting from such product the number, if any, of SAR Shares that
vested in accordance with Section 2(a) and became exercisable prior to the
effective date of the Participant’s termination of employment. Any unexercised
vested portion of the SAR shall remain exercisable until the earlier of:
i.
5:00 p.m., Central Time, on the Expiration Date; or

ii.
5:00 p.m., Central Time, on the date that is one (1) year after the effective
date of the Participant’s termination of employment due to Retirement; or

iii.
5:00 p.m., Central Time, on the date that is ninety (90) days after the
effective date of the Participant’s termination of employment by reason of the
Participant’s resignation for Good Reason, or by the Company other than for
Cause.

For purposes of this SAR Agreement, “Good Reason” and “Cause” have the meanings
assigned to them in the Employment Agreement, and “Retirement” means the
Participant’s voluntary termination of employment with the Company on or after
age sixty-five (65) or prior to age sixty-five (65) with the approval of the
Board of Directors of the Company or Compensation Committee of the Board of
Directors.
c.Termination for Cause. In the event the Participant’s employment with the
Company is terminated for Cause, any unexercised SAR, whether vested or not,
shall expire as of the date of the event giving rise to the termination for
Cause, be forfeited, and be considered null and void.
d.Other Termination of Employment. In the event the Participant’s employment
with the Company is terminated for any reason other than as provided in Section
2(b)(i), (ii) or (iii), any unexercised vested portion of the SAR as of the
effective date of the Participant’s termination of employment shall remain
exercisable until the earliest of:
a.
5:00 p.m., Central Time, on the Expiration Date; or

b.
5:00 p.m., Central Time, on the date that is thirty (30) days after the
effective date of the Participant’s termination of employment.

3.    Exercise of SAR.
(a)    Notice of Exercise. Prior to the Expiration Date, the vested portion of
the SAR may be exercised, in whole or in part, by delivering written notice to
the Company in accordance with Section 8(i) and in such form as the Company may
require from time to time. Such notice of exercise shall specify the number of
SAR Shares to be exercised.


3



--------------------------------------------------------------------------------





Exhibit 10.5


(b)    Payment. As of the date of exercise of the SAR, the Company shall settle
the exercised portion of the SAR as provided in Section 6.6 of the Plan. The
amount of the payment for each SAR Share exercised shall equal (i) the Fair
Market Value of a share of Stock on the date of exercise, less (ii) the SAR
Price for each such exercised SAR Share. The exercised SAR shall be settled in
whole shares of Stock, and cash for the value of a fractional share of Stock.
(c)    Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the SAR, the
Participant shall be required to pay such amount to the Company, as provided in
Section 9.10 of the Plan. Alternatively, subject to Company approval, the
Participant may elect to withhold a portion of the SAR exercise payment equal to
the statutory tax that would be imposed on the exercise, as provided under
Section 9.10 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the SAR and its exercise.
(d)    Death Prior to Exercise. In the event of the Participant’s death prior to
the exercise of any vested portion of the SAR, the Participant’s beneficiary or
estate may exercise the vested SAR.
4.    Compliance with Federal and State Law. The Company reserves the right to
delay the Participant’s exercise of any portion of the SAR if the Company’s
issuance of Stock upon such exercise would violate any applicable federal or
state securities laws or any other applicable laws or regulations. The
Participant may not sell or otherwise dispose of any portion of the SAR or any
Stock in violation of any applicable law. The Company may postpone issuing and
delivering any Stock in payment for the exercise of any portion of the SAR for
so long as the Company reasonably determines to be necessary to satisfy the
following:
(i)         its completing or amending any securities registration or
qualification of the Stock or it or the Participant satisfying any exemption
from registration under any federal, state or other law, rule or regulation;
(ii)    its receiving proof it considers satisfactory that a person seeking to
exercise the SAR after the Participant’s death is entitled to do so; and
(iii)    the Participant complying with any federal, state or other tax
withholding obligations.
5.
Change in Control. Subject to Section 9.8 of the Plan:

(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control pursuant to Section 2.5(c) or (d) of the Plan in connection with which
(i) holders of Shares receive consideration consisting solely of shares of
common stock that are registered under Section 12 of the Exchange Act (and
disregarding the payment of cash in lieu of fractional shares) and (ii) this SAR
Agreement is assumed or provision is made for the continuation of this SAR
Agreement, then subject to Section 4.3 of the Plan, this SAR Agreement shall
continue in accordance with its terms, and there shall be substituted for each
SAR Share then subject to this SAR Agreement, the number and class of shares
into which each outstanding Share shall be converted pursuant to such Change in
Control. In the event of any such substitution, the SAR Price shall be
appropriately adjusted by the Board or Committee (whose determination shall be
final, binding and conclusive), such adjustments to be made without an increase
in the aggregate


4



--------------------------------------------------------------------------------





Exhibit 10.5


SAR Price. In the event the Participant’s employment with the Company is
terminated by the Participant for Good Reason or by Zebra other than for Cause
on or after the date of such Change in Control, then any unvested portion of the
SAR as of the effective date of the Participant’s termination of employment
shall immediately become fully vested and exercisable and, together with any
unexercised vested portion of the SAR, shall remain exercisable until the
earlier of:
(i)     5:00 p.m., Central Time, on the Expiration Date; or
(ii)    5:00 p.m., Central Time, on the date that is ninety (90) days after the
effective date of the Participant’s termination of employment.
(b) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change in Control pursuant to Section 2.5(a) or (b) of the Plan, or
in the event of a Change in Control pursuant to Section 2.5(c) or (d) of the
Plan as to which Section 5(a) above does not apply, this SAR Agreement shall be
surrendered to the Company by the Participant, and this SAR Agreement shall
immediately be canceled by the Company, and the Participant shall receive,
within ten (10) days following the effective date of the Change in Control, a
cash payment from the Company in an amount equal to the number of SAR Shares
then subject to this SAR, multiplied by the excess, if any, of the greater of
(i) the highest per Share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (ii) the Fair Market
Value of a Share on the effective date of the Change in Control, over the SAR
Price.


6.
Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees to,
understands, and acknowledges the following:

(a)
Confidential Information. The Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company and/or a
Subsidiary. For purposes of this SAR Agreement, “Confidential Information” means
any and all financial, technical, commercial or other information concerning the
business and affairs of the Company and/or a Subsidiary that is confidential and
proprietary to the Company and/or a Subsidiary, including without limitation:

(i)
information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;

(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company and/or a Subsidiary;

(iii)
the Company’s or Subsidiary’s proprietary programs, processes or software,
consisting of, but not limited, to computer programs in source or object code
and all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including



5



--------------------------------------------------------------------------------





Exhibit 10.5


programs and documentation in incomplete stages of design or research and
development;
(iv)
the subject matter of the Company’s or Subsidiary’s patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress,
manuals, operating instructions, training materials, and other industrial
property, including such information in incomplete stages of design or research
and development; and

(v)
other confidential and proprietary information or documents relating to the
Company’s or Subsidiary’s products, business and marketing plans and techniques,
sales and distribution networks and any other information or documents that the
Company and/or a Subsidiary reasonably regards as being confidential.

The Company and its Subsidiaries devote significant financial, human and other
resources to the development of their products, customer base and the general
goodwill associated with their business, and the Company and its Subsidiaries
diligently maintain the secrecy and confidentiality of their Confidential
Information. Each and every component of the Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. While employed by the Company and/or Subsidiary and
thereafter, the Participant will hold in the strictest confidence and not use in
any manner which is detrimental to the Company or its Subsidiaries or disclose
to any individual or entity any Confidential Information, except as may be
required by the Company or its Subsidiaries in connection with the Participant’s
employment.
All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her employment
by the Company and/or Subsidiary, the Participant will not remove any Company
Materials from the business premises of the Company or a Subsidiary or deliver
any Company Materials to any person or entity outside the Company or a
Subsidiary, except as the Participant is required to do so in connection with
performing the duties of his or her employment. The Participant further agrees
that, immediately upon the termination of his or her employment for any reason,
or during the Participant’s employment if so requested by the Company, the
Participant will return all Company Materials and other physical property, and
any reproduction thereof, excepting only the Participant’s copy of this
Agreement. For purposes of this SAR Agreement, “Company Materials” means
documents or other media or tangible items that contain or embody Confidential
Information or any other information concerning the business, operations or
future/strategic plans of the Company and/or any Subsidiary, whether such
documents have been prepared by the Participant or by others.
(b)
Non-Solicitation and Non-Compete. Notwithstanding any provision of this SAR
Agreement, (1) during the Participant’s employment with the Company or any
Subsidiary or (2) during the one-year period commencing on the effective date of
the Participant’s termination of employment or (3) prior to the date that is one
year after



6



--------------------------------------------------------------------------------





Exhibit 10.5


the date of exercise of all or any portion of the SAR, the Participant shall
not, directly or indirectly:
(i)
employ, recruit or solicit for employment any person who is (or was within the
six (6) months prior to the Participant’s employment termination date) an
employee of the Company and/or any Subsidiary; or

(ii)
accept employment or engage in a competing business that may require contact,
solicitation, interference or diverting of any of the Company’s or any
Subsidiary’s customers, or that may result in the disclosure, divulging, or
other use of Confidential Information or Company Materials acquired during the
Participant’s employment with the Company or any Subsidiary; or

(iii)
solicit or encourage any customer, channel partner or vendor (or potential
customer, channel partner or vendor of the Company or any Subsidiary with whom
the Participant had contact while employed by the Company or any Subsidiary) to
terminate or otherwise alter his, her or its relationship with the Company or
any Subsidiary. The Participant understands that any person or entity that the
Participant contacted during the twelve (12) months prior to the date of the
Participant’s termination of employment for the purpose of soliciting sales from
such person or entity shall be regarded as a “potential customer” or “potential
channel partner” of the Company to whom the Company or a Subsidiary has a
protectable proprietary interest.

(c)    Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this SAR Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries.
(d)    Written Acknowledgement by the Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
SAR, to acknowledge in writing that the Participant has not engaged, and is not
in the process of engaging, in any of the activities described in this Section
6.


7.    Right of Setoff; Recoupment.
(a)    Right of Setoff. The Company or any Subsidiary may, to the extent
permitted by applicable law and which would not trigger tax under Code Section
409A, deduct from and set off against any amounts the Company or Subsidiary may
owe to the Participant from time to time, including amounts payable in
connection with this SAR Agreement, owed as wages, fringe benefits, or other
compensation owed to the Participant, such amounts as may be owed by the
Participant to the Company or a Subsidiary, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff.  By accepting any SAR granted hereunder, the
Participant agrees to any deduction or setoff under this Section 7(a).
(b)    Termination of the SAR; Recoupment. Any SAR granted under this SAR
Agreement (including any amounts or benefits arising from such SARs), regardless
of whether such SARs are otherwise vested, shall terminate automatically and be
subject to clawback and recoupment on the date the Participant violates the
non-solicit, non-compete or confidentiality provisions in


7



--------------------------------------------------------------------------------





Exhibit 10.5


Sections 6(a) or 6(b) or commits an act of theft, embezzlement of funds or fraud
involving money or property of the Company or any Subsidiary. Any outstanding,
unexercised SARs, whether vested or unvested, shall terminate automatically as
of the date of such violation of Sections 6(a) or 6(b) or commission of an act
of theft, embezzlement or fraud and the Participant shall forfeit such SARs.
With respect to any SARs that were exercised within the one year period prior to
the date of such violation of Sections 6(a) or 6(b) or commission of an act of
theft, embezzlement or fraud, the Participant shall pay the Company, within
forty five (45) calendar days of receipt by the Participant of a written demand
therefor, or pursuant to such other time frame as the Company, in its sole
discretion, agrees to in writing with the Participant, an amount in cash
determined by multiplying the number of Shares as to which the SAR was exercised
by the difference between (i) the Fair Market Value of a Share on the date of
such exercise and (ii) the SAR Price per SAR (without reduction for any Shares
withheld by the Company pursuant to Section 3(c)).
(c)    Injunctive Action. The Participant acknowledges that if he or she
violates the terms of Sections 6 or 7, the injury that would be suffered by the
Company and/or a Subsidiary as a result of a breach of the provisions of this
SAR Agreement (including any provision of Section 6(a) or (b) or 7(b)) would be
irreparable and that an award of monetary damages to the Company and/or a
Subsidiary for such a breach would be an inadequate remedy. Consequently, the
Company and/or a Subsidiary will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this SAR Agreement,
and the Company and/or Subsidiary will not be obligated to post bond or other
security in seeking such relief. Without limiting the Company’s or Subsidiary’s
rights under this Section 7 or any other remedies of the Company or a
Subsidiary, if the Participant breaches any of the provisions of Sections 6(a),
6(b) or 7(b), the Company will have the right to cancel this SAR Agreement.
(d)    Attorneys’ Fees. In addition to the rights available to the Company and
its Subsidiaries under Sections 7(b) and (c), if the Participant violates the
terms of Sections 6 or 7 at any time, the Company shall be entitled to
reimbursement from the Participant of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Company or any Subsidiary in
enforcing the Company’s or a Subsidiary’s rights under this Section 7. In
addition to any injunctive relief sought under Section 7(c) and whether or not
the Company or any Subsidiary elects to make any set-off in whole or in part, if
the Company or any Subsidiary does not recover by means of set-off the full
amount the Participant owes to the Company or any Subsidiary, calculated as set
forth in this Section 7(d), the Participant agrees to immediately pay the unpaid
balance to the Company or any Subsidiary.
8.
Miscellaneous Provisions.

(a)
No Service or Employment Rights. No provision of this SAR Agreement or of the
SAR granted hereunder shall give the Participant any right to continue in the
service or employ of the Company or any Subsidiary, create any inference as to
the length of employment or service of the Participant, affect the right of the
Company or any Subsidiary to terminate the employment or service of the
Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any Subsidiary.



8



--------------------------------------------------------------------------------





Exhibit 10.5


(b)
Stockholder Rights. Until the SAR shall have been duly exercised and Stock has
been officially recorded as issued on the Company’s official stockholder
records, no person or entity shall be entitled to vote, receive dividends or be
deemed for any purpose the holder of such Stock, and adjustments for dividends
or otherwise shall be made only if the record date thereof is subsequent to the
date such shares are recorded and after the date of exercise and without
duplication of any adjustment.

(c)
Plan Document Governs. The SAR is granted pursuant to the Plan, and the SAR and
this SAR Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this SAR Agreement by reference or are expressly cited. Any
inconsistency between the SAR Agreement and the Plan shall be resolved in favor
of the Plan. The Participant hereby acknowledges receipt of a copy of the Plan.

(d)
Administration. This SAR Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this SAR Agreement, all of which shall be binding upon the Participant.

(e)
No Vested Right in Future Awards. The Participant acknowledges and agrees (by
accepting or executing this SAR Agreement) that the granting of the SAR under
this SAR Agreement is made on a fully discretionary basis by the Company and
that this SAR Agreement does not lead to a vested right to further SAR or other
awards in the future.

(f)
Use of Personal Data. By accepting or executing this SAR Agreement, the
Participant acknowledges and agrees to the collection, use, processing and
transfer of certain personal data, including his or her name, salary,
nationality, job title, position, and details of all past Awards and current
Awards outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company or its Subsidiaries may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan. The Participant may, at any time, review Data with respect to
the Participant and require any necessary amendments to such Data. The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.



9



--------------------------------------------------------------------------------





Exhibit 10.5


(g)
Severability. If a provision of this SAR Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction then that provision is to be
construed either by modifying it to the minimum extent necessary to make it
enforceable (if permitted by law) or disregarding it (if not), and that shall
not affect the validity or enforceability in that jurisdiction of any other
provision of this SAR Agreement; or the validity or enforceability in other
jurisdictions of that or any other provision of this SAR Agreement.

(h)
Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

(i)
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Corporate Secretary of the Company, at its
then corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

(j)
Counterparts. This SAR Agreement may be signed in counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument.

(k)
Successors and Assigns. This SAR Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.

(l)
Governing Law. This SAR Agreement and the SAR granted hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

(m)
Entire Agreement. This SAR Agreement, together with the Plan, constitutes the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

(n)
Amendment. Any amendment to this SAR Agreement shall be in writing and signed by
an executive officer of the Company or the Director of Compensation and
Benefits.

(o)
Headings and Construction. The headings contained in this SAR Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this SAR Agreement. This SAR Agreement is intended to be a stock right excluded
from the requirements of Code Section 409A. The terms of this SAR Agreement
shall be administered and construed in a manner consistent with the intent that
it be a stock right excluded from the requirements of Code Section 409A.



10



--------------------------------------------------------------------------------





Exhibit 10.5


IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
electronically accepted this SAR Agreement through the Company’s electronic
delivery and acceptance process operated by e*Trade or hereunto set his hand,
all as of the day and year first above written.
 
 
ZEBRA TECHNOLOGIES CORPORATION
 
By:






_____________________________________
 
Name: Michael Terzich
 
Title: Senior Vice President, Chief Administrative Officer
 





11

